Citation Nr: 1329527	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  10-04 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for multiple myeloma, 
for accrued benefit purposes only.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from March 1970 to December 1973.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2008 rating decision of the 
RO.

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.  This duty to assist includes the requirement 
that VA make reasonable efforts to acquire all relevant 
records pertaining to the claimants active military, naval, 
or air service that are held or maintained by a government 
entity.  

The Veteran died on January [redacted], 2008.  His certified death 
certificate lists the immediate causes of death as 
cardiorespiratory arrest, probably pulmonary embolus, and 
multiple myeloma.  The appellant asserts that the multiple 
myeloma was related to service, specifically, his exposure 
to herbicides while serving in the Republic of Vietnam and 
Thailand.  

The Veteran's statement submitted in November 2007 indicated 
that he reported being in the Republic of Vietnam for two 
days performing aircraft maintenance and parts replacement.  
The February 2010 representative's statement also indicated 
that the Veteran was stationed at RTAFB Ubon, Thailand where 
areas of the base were sprayed with Agent Orange.  

If a veteran was exposed to an herbicide agent during active 
military service, certain diseases including multiple 
myeloma will be presumed to have been incurred in service if 
manifest to a compensable degree within specified periods, 
even if there is no record of such disease during service.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2012).

A veteran who, during active military service, served in the 
Republic of Vietnam during the Vietnam era (beginning in 
January 1962 and ending in May 1975) shall be presumed to 
have been exposed during such service to herbicide agents, 
including the herbicide commonly referred to as Agent 
Orange.  38 U.S.C.A. § 1116(a)(3) ; 38 C.F.R. §§ 3.307 , 
3.309.  

Significantly, however, there have been important changes in 
the way that the RO develops claims of exposure to Agent 
Orange in Thailand.  A May 2010 Compensation and Pension 
Bulletin indicated that, after reviewing documents related 
to herbicide use in Vietnam and Thailand, it had been 
determined that there was significant use of herbicides on 
the fenced in perimeters of military bases in Thailand 
intended to eliminate vegetation and ground cover for base 
security purposes.  

The evidence of this was found in a declassified Vietnam era 
Department of Defense (DoD) document titled Project CHECO 
Southeast Asia Report: Base Defense in Thailand.  Therefore, 
according to the Service, when herbicide-related claims 
involved Thailand service are received, RO personnel should 
now evaluate the treatment and personnel records to 
determine whether a veteran's service activities involved 
duty on or near the perimeter of the military base where the 
Veteran was stationed.

Specifically, the report observes that some evidence that 
the herbicides used on the Thailand base perimeters may have 
been either tactical, procured from the Republic of Vietnam, 
or a commercial variant of much greater strength and with 
the characteristics of tactical herbicides. 

Therefore, the Service determined that special consideration 
of herbicide exposure cases should be extended to those 
Veterans whose duties placed them on or near the perimeters 
of Thailand military bases. This allows for presumptive 
service connection of the diseases associated with herbicide 
exposure.

The VA's Adjudication Procedure Manual Rewrite, M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was 
adopted for application when a veteran alleged exposure to 
herbicides in Thailand.  

It directs, in pertinent part, that if a veteran served in 
the United States Air Force during the Vietnam Era at one of 
the specified Royal Thai Air Force Bases (RTAFBs), including 
Don Muang, as an Air Force security policeman, a security 
patrol dog handler, a member of the security police 
squadron, or in a capacity that otherwise placed them near 
the air base perimeter as shown by the evidence of record, 
then herbicide exposure is to be conceded.  

The M21-1MR provides that, if herbicide exposure cannot be 
conceded based upon the above described facts, a copy of the 
Service's "Memorandum for the Record" is to be placed in the 
veteran's claims file and the veteran is to be asked for the 
approximate dates, location, and nature of the alleged 
herbicide exposure. If the veteran fails to furnish the 
requested information, the claim will be referred to the 
JSRRC coordinator to make a formal finding that sufficient 
information required to verify herbicide exposure did not 
exist. The claim may then be decided based on the evidence 
of record.  
 
Given this information, a remand is required for the RO to 
develop the claim pursuant to these new procedures that were 
not in effect when the Veteran's claim was most recently 
before the RO.  Furthermore, the Board notes that the RO 
should make a formal finding as to whether the Veteran was 
exposed in Vietnam or Thailand, exposed to Agent Orange.  

There is no indication in the service records that the 
Veteran served in the Republic of Vietnam and responses from 
National Personnel Records Center (NPRC) via the Personnel 
Information Exchange System (PIES) showed that no herbicide 
exposure could be verified. 

To date, no request was submitted to JSRRC for any 
information that the organization can provide to corroborate 
the Veteran's alleged exposure to herbicides including Agent 
Orange in Thailand. 

Evidentiary development procedures provided in the 
Adjudication Procedure Manual are binding.  See Patton v. 
West, 12 Vet. App. 272, 282 (1999) (holding that the Board 
failed to comply with the duty-to-assist requirement when it 
failed to remand the case for compliance with the 
evidentiary development called for by M21-1). 

In this regard, the Board finds that a remand for further 
development is necessary.

Also, the appellant should be invited to submit evidence, 
including statements from anyone familiar with the Veteran's 
service in Thailand or the Republic of Vietnam.

In addition, it does not appear that a complete copy of the 
Veteran's service personnel records has not been associated 
with the claims file in order to allow for review by VA.  
Currently the record only contains a few copies of service 
personnel records from the Veteran's service. 

The Board notes that service personnel records often contain 
information on a veteran's duty stations, duty assignments, 
and travel while in the service.  The record does not reveal 
that a request for such records was ever made.  Under the 
circumstances of this case, a remand is thus necessary to 
obtain the Veteran's service personnel records.  See 38 
C.F.R. § 3.159(c)(2) .

Service connection for the cause of the Veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal, or a contributory, cause 
of death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312(a).

Accordingly, the case is REMANDED for the following action:

1.  The RO should take all indicated 
action to contact the appropriate 
authorities and attempt to secure the 
Veteran's complete service personnel 
records.  If no additional records are 
available, that fact should be 
documented, in writing, in the record, 
and the Veteran should be provided with 
notice of that fact.  The RO in this 
regard should verify the Veteran's dates 
of service in Thailand and any service 
in the Republic of Vietnam.   

2.  The RO also should take all action 
required by the M21-1MR with regard to 
claims such as this one involving 
claimed exposure to Agent Orange in 
Thailand during the Vietnam Era, 
including Part IV, Subpart ii, Chapter 
2, Section C, para. 10(q).

In particular, the JSRRC should attempt 
to verify the nature of his duties in 
the occupational specialty as an 
aircraft maintenance specialist and 
whether such duties would have placed 
him near the perimeter of any base. 

3.  The RO, with the appellant's 
assistance, should then attempt to 
obtain evidence that would tend to 
document the Veteran's reports of 
traveling from Thailand to the Republic 
of Vietnam.  The appellant should be 
notified that she may submit evidence to 
independently verify any of the 
Veteran's service in the Republic of 
Vietnam.  

Thereafter, the RO should produce a 
formal memorandum for the file 
documenting efforts to obtain 
information regarding Agent Orange 
exposure in either the Republic of 
Vietnam or Thailand.  

4.  After completing all indicated 
development, the RO should readjudicate 
the claims remaining on appeal in light 
of the evidence of record. If any 
benefit sought on appeal remains denied, 
the Veteran and her attorney should be 
furnished a fully responsive 
Supplemental Statement of the Case and 
afforded a reasonable opportunity for 
response.   

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2013).


